Citation Nr: 1711422	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  05-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial higher rating for posttraumatic stress disorder (PTSD) on an extraschedular basis.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to June 28, 2012.


REPRESENTATION

Veteran represented by:	Robert A. Friedman, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to July 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.
 
In May 2008, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Seattle RO.  A transcript of this hearing is of record. 

In September 2008, the Veteran testified at a video conference before a Veterans Law Judge (VLJ), who is no longer employed by the Board.  A transcript of that hearing is of record.  In March 2012, the Board sent a letter to the Veteran advising him that the VLJ from the September 2008 hearing was no longer employed by the Board and that he could testify at another Board hearing.  However, in a March 2012 response, he waived his right to an additional hearing and requested the Board consider his claims based on the evidence of record.  

In a November 2008 decision, the Board denied an increased rating for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Court granted a Joint Motion for Remand. In the May 2009 Order, the Court remanded the Board's decision for further discussion of the evidence in its determination that the Veteran was not entitled to an increased rating, and for the Board to address a claim for TDIU in light of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran had submitted a claim for TDIU, which was denied by the RO in a February 2009 rating decision, on the basis that he did not meet the schedular criteria.  In light of the subsequent holding of the Court in Rice, supra (issued in May 2009), the issue of TDIU was deemed appropriately before the Board.  

In November 2010, the Board denied the Veteran's claims for an increased disability rating for PTSD on a schedular basis and for entitlement to a TDIU.  In the same decision, the Board remanded the issue of entitlement to an increased disability rating for PTSD on an extraschedular basis.  The Veteran appealed the November 2010 decision to the Court.  In a March 2012 Memorandum Decision, the Court affirmed the Board decision to the extent that it denied the Veteran's claim for an increased disability rating for PTSD on a schedular basis, and vacated the Board's decision to the extent that it denied entitlement to a TDIU, holding that it was inextricably intertwined with the issue of an increased disability rating for PTSD on an extraschedular basis. 

In January 2012, the Director of Compensation and Pension Service issued an Administrative Decision addressing entitlement to extraschedular ratings for PTSD under 38 C.F.R. § 3.321(b) and for a TDIU under 38 C.F.R. § 4.16(b).  

In August 2012, the Board remanded the issues of entitlement to an initial rating for PTSD in excess of 50 percent on an extraschedular basis and entitlement to a TDIU for additional development.  

In October 2014, the Director of Compensation and Pension Service issued an Administrative Decision addressing entitlement to extraschedular ratings for PTSD under 38 C.F.R. § 3.321(b) and for a TDIU under 38 C.F.R. § 4.16(b).  

In February 2016, the Board remanded this case for additional development.  

A September 2016 rating decision granted the claim for TDIU, effective June 28, 2012.  However, because the issue of entitlement to a TDIU is part of the Veteran's increased rating claim on appeal here (Rice v. Shinseki, 22 Vet. App. 447 (2009)), the Board finds that the TDIU award represented only a partial grant of the benefits of sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Rice, 22 Vet. App. at 453.  Accordingly, the issue of entitlement to a TDIU during the appeal period prior June 28, 2012, is currently in appellate status.   


FINDINGS OF FACT

1.  For the entire appellate period, the symptomatology and occupational and social impairment caused by the PTSD are all specifically contemplated by the schedular rating criteria. 

2.  For the period prior to June 28, 2012, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD. 


CONCLUSION OF LAW

1. The criteria for entitlement to an initial higher rating for PTSD on an extraschedular basis, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321 (2016).

2. The criteria for TDIU for the period prior to June 28, 2012, on an extraschedular basis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, required notice was provided. 

With respect to the Veteran's claim for an increased initial rating on an extraschedular basis, this claim represents a downstream issue from the initial award of service connection for PTSD, and therefore additional notice is not required.  This appeal is from the initial rating assigned with the grant of service connection, and the statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess/Hartman, 19 Vet. App. at 473.  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have all been associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board. 

The Veteran was also provided with several VA examinations and the exam reports have been associated with the claims file.  The Board finds the examinations to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and provided the information necessary to properly rate the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The AOJ referred the Veteran's claim to the Director of the VA Compensation Service (Director) for extraschedular consideration and the Director's decision has also been associated with the claims file. 

Pursuant to the Board's November 2010 Remand order, the issue of entitlement to an initial higher rating in excess of 50 percent on an extraschedular basis was referred to the Director in accordance with 38 C.F.R. § 3.321(b).  The January 2012 determination and October 2014 opinion are of record.  After consideration of the Director's determination, the RO denied the appeal for an extraschedular rating for PTSD in excess of 50 percent, in an April 2015 supplemental statement of the case (SSOC).  Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Therefore, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the issue adjudicated herein.  The Board further finds that there has been compliance with the prior remand order.  Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  In view of the foregoing, the Board will proceed with appellate review.  


Extraschedular Rating for PTSD

The determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116   (2008); Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that the Thun steps are necessary elements of an extraschedular rating).  If the Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  38 C.F.R. § 3.321 (b)(1). 

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director of Compensation Services for consideration of an extraschedular evaluation.  38 C.F.R. §  3.321 (b)(1); Thun, 22 Vet. App. 111.  In January 2012 and October 2014 determinations, the Director of Compensation Services denied an extraschedular rating for PTSD.  The Director's decisions are not evidence, but, rather, the de facto AOJ decisions, and the Board must conduct de novo review of these decisions.  Wages v. McDonald, 27 Vet. App. 233, 238-39   (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  The Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and is authorized to assign an extraschedular rating when appropriate.  Kuppamala, 27 Vet. App. 447, 456-58 (2015).

In this case, the Board finds that the symptomatology and occupational and social impairment caused by the Veteran's PTSD are all specifically contemplated by the schedular rating criteria, and the Veteran is not entitled to an extraschedular rating for PTSD.  Thun v. Peake, 22 Vet. App. 111 (2008).  The schedular rating criteria and Diagnostic Code 9411 specifically provide for disability ratings based on a combination of history and clinical findings of occupational and social impairment up to an including total occupational and social impairment.  In this case, considering the lay and medical evidence, the Veteran's PTSD throughout the course of the appeal has been manifested by depression, nightmares, intrusive thoughts, restricted affect, and difficulties with maintaining relationships.
 
Throughout the course of the appeal, the evidence shows Global Assessment of Functioning (GAF) scale scores in the 40s and 50s.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Board finds that all these symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria, and considers whether a veteran no longer works due to psychiatric symptoms and impairment. Additionally, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 38 C.F.R. § 4.125  (2016). 
Moreover, all psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002). 

Based on the foregoing, the Board finds that the requirements for an extraschedular rating for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. §  3.321 (b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337   (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111   (2008).

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2016).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16 (b) (2016).
"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Rating boards should submit to the Director, of Compensation Service, for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. §§ 4.16(a), 4.16(b).

Unlike the criteria for an extra-schedular rating under 38 C.F.R. § 3.321, the grant of an extra-schedular rating for TDIU under 38 C.F.R. § 4.16(b) is based on a subjective standard that seeks to determine if a particular veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC 6 - 96 (1996).  This means that the Board should take into account the veteran's specific circumstances including his disability, education, and employment history when determining if he is unable to work.

Service connection has been established for PTSD, rated as 50 percent disabling, for the period prior to June 28, 2012.  No other disabilities were service-connected during that time period.  As such, the Veteran did not satisfy the scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a).  Therefore, the central question that must be addressed is whether an extra-schedular TDIU rating is warranted for the period prior to June 28, 2012. 

The Veteran contends that his service-connected PTSD has prevented him from working.  See, e.g. November 2009 Correspondence from Veteran's Representative (Asserting that favorable medical records and medical opinions support a grant of TDIU).  In his October 2007 and August 2008 VA Form 21-8940, the Veteran indicated that he had completed 2 years of college and last worked in 1986.  Also evidence on the record shows that the Veteran has suffered from "'severe' affective disorder, posttraumatic stress disorder and anti-social personality disorder."  See May 2004 Social Security Administration (SSA) Decision.

This case was submitted to the Director for consideration of entitlement to an extraschedular TDIU rating.  In a January 2012 decision and an October 2014 decision, the Director cursorily determined the "evidence does not establish that the [V]eteran was unemployed and unemployable due to service-connected PTSD; entitlement to a total disability evaluation under 38 C.F.R. [§] 4.16(b) on an extra-schedular basis is not established."  Both memoranda from the Director of Compensation Service provided little rationale as to the conclusion.  Additionally, the Director provided no consideration for the Veteran's educational and occupational backgrounds.  As the question of whether the Veteran is entitled to TDIU on an extraschedular basis has first been adjudicated by the Director of Compensation Service, the Board may now proceed to evaluate the merits of the appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating).

The Board notes a May 2004 SSA Decision which made a number of findings on the Veteran's ability to be gainfully employed.  That decision found, inter alia, that the Veteran never engaged in substantial gainful activity; there was medical evidence to establish a conclusion that the Veteran has posttraumatic stress disorder; the Veteran does not have any past relevant work; the Veteran does not have any acquired work skills which are transferable to the skilled or semi-skilled work activities of other work; considering the types of work which the Veteran is functionally capable of performing in combination with his age, education and work experience, and he cannot be expected to make a vocational adjustment to work which exists in significant numbers in the national economy.   See May 2004 SSA decision.  Also noted was medical evidence of the PTSD diagnosis and records of several unsuccessful suicide attempts during periods of exacerbating depressive symptoms, recurrent and intrusive recollections of his past Vietnam experiences, becoming quite anxious and hopeless when exposed to memory trigger of his traumatic combat experience, and exhibits of inflexible and maladaptive personality traits, which cause him significant impairment in social or occupational functions or subjective distress.  Although SSA decisions are not dispositive, based on the collective evidence of record, the Board finds the decision persuasive. 

Further, the Veteran underwent several VA general and medical examinations and evaluations.  He reported having outbursts of anger, regular intrusive thoughts, fighting urges to commit suicide, having a lack of trust for people, and a lack of social interactions with others.  See, e.g. September 2003 Psychotherapist Report; see also October 2003 VA Psychiatric Evaluation, see, too December 2007 Psychiatric Evaluation, see, too July 2011 VA Examination Report.  In the course of these examinations, the examiners consistently reported that the Veteran suffered from depression and had a restricted range of affect, disturbances that caused clinically significant distress and impairment in important areas of functioning, hopelessness, insomnia, difficulty with concentration, and difficulty with establishing and maintaining occupational, social and family relationships.  See, e.g. September 2003 Psychotherapist Report, see also October 2003 VA Psychiatric Evaluation, see, too December 2007 Psychiatric Evaluation, see, too July 2011 VA examination Report.  

Affording the Veteran the benefit of all reasonable doubt, the Board is satisfied that the evidence establishes his service-connected PTSD was sufficiently severe for the period prior to June 28, 2012, to render him unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  Although the Veteran did not meet the threshold schedular criteria for entitlement to a TDIU for the period prior to June 28, 2012, the Board is satisfied that at least an equal balance of evidence establishes he was unable to obtain or maintain substantially gainful employment as a result of his service-connected PTSD throughout that time.  
ORDER

Entitlement to an initial higher rating for PTSD on an extraschedular basis is denied.

Entitlement to TDIU pursuant to 38 C.F.R. § 4.16 (b), for the period prior to June 28, 2012, is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


